Case 1:19-cr-00408-MKB Document 175 Filed 04/30/21 Page 1 of 1 PageID #: 1027




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
THE UNITED STATES OF AMERICA,                               :
                                                            :
                                                            :     NOTICE OF MOTION
                 -against-                                  :     TO DISMISS INDICTMENT
                                                            :
ISKYO ARONOV,                                               :     Case #: 1:19-cr-00408-MKB(5)
MICHAEL KONSTANTINOVSKIY,                                   :
TOMER DAFNA, AVRAHAM TARSHISH                               :
And MICHAEL HERSKOWITZ,                                     :
                                                            :
                          Defendants.                       :
------------------------------------------------------------x
        PLEASE TAKE NOTICE, that upon the annexed Affirmation of TODD D.
GREENBERG, ESQ., affirmed the 30th day of April, 2021, and upon the Indictment filed
herein, Defendant Michael Herskowitz will move this Court, Honorable Margo K. Brodie,
U.S.D.J., at the United States Courthouse, Eastern District of New York, on a date set by the
Court ,or as soon thereafter as Counsels can be heard, for an Order pursuant to Rule§12(b)(2),
(3) (B) (v) of the Federal Rules of Criminal Procedure granting:
        A.       Dismissal of the Indictment on the ground that the Indictment fails to give Notice
of the criminal acts allegedly committed as required by Due Process of Law.
        AND for such other and further relief as to this Court may deem just proper.

Dated: Forest Hill, New York
       April 29, 2021
                                                           Respectfully Submitted,




                                                            ADDABBO & GREENBERG
                                                            Attorneys for Defendant
                                                            118-21 Queens Boulevard, Suite 306
                                                            Forest Hills, NY 11375
                                                            Tel. 718-268-0400
TO:     Clerk of the Court (MKB)
        All Counsel (By ECF)
